Citation Nr: 1413124	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability of the elbows.  

2. Entitlement to service connection for a status post total right knee replacement (claimed as right knee arthritis).

3. Entitlement to service connection for a disability of the feet.

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a disability of the lumbar spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied claims for service connection for arthritis of the elbows, right knee, hands, and feet as well as chronic lumbar strain.  

In November 2007, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  In November 2009, April 2012, and April 2013 the Board remanded the claims for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The April 2013 Board remand requested several opinions; the additional opinions were obtained in July 2013; but these do not respond to the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This claim was remanded previously, in part, so that the VA examiner could consider submitted internet research regarding PTSD and physical health (see December 2012 and May 2011 informal hearing presentations and submitted internet articles) and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities have been caused or aggravated by his service-connected PTSD.  The July 2012 and 2013 opinions ignored this evidence.  He did not acknowledge or review the information submitted by the Veteran's representative in December 2012 (including several summaries of medical research from VA's National Center for PTSD's own quarterly publication; studies from a database off VA's website; studies addressing physical health outcomes and PTSD; studies addressing arthritis and rheumatoid arthritis).  The Board's remand instruction has not been complied with.  The Board is required to insure compliance with remand instructions.  Stegall, 11 Vet. App. 268.  

Also, the July 2013 opinion writer suggested that if further clarification was needed regarding the etiology of the rheumatoid arthritis, the Veteran be examined by a rheumatologist.  Since the last opinion given in regard to the etiology of the rheumatoid arthritis was inadequate and did not address a statement from the Veteran's treating VA physician, Dr. S.P.M., regarding his rheumatoid arthritis (one is dated December 2008 and another December 2007), the Board finds an opinion from a rheumatologist is needed.  

Finally, the April 2013 Board remand noted, after the Veteran refused a foot examination in 2010, that he had not been advised that he was required to undergo necessary VA examinations, or his claim would be decided based on the evidence of record; but that he should be given such notice and the opportunity for another examination.  This instruction was not included in the indented remand instructions and was not undertaken.  

Accordingly, the case is REMANDED for the following action:

1. Offer the Veteran the opportunity to attend another VA foot examination.  Advise him of the consequences of his refusal of the examination (the claim may be denied).  See 38 C.F.R. § 3.655 (2013).  If the Veteran does attend a new foot examination, the examiner should state whether it is at least as likely as not that any foot disability, including bilateral foot strain (see February 2008 VA foot examination) and pes planus (October 2012 VA DPM record), was incurred in service or is otherwise the result of a disease or injury in service.  

3. Request an opinion from a rheumatologist (as recommended by the July 2013 VA examiner) regarding the Veteran's currently diagnosed rheumatoid arthritis.  The file should be made available to the examiner, to include a copy of this remand, and the opinion should reflect that it has been reviewed.  

The opinion should reflect that VA Dr. SPM's December 2008/2007 statement has been reviewed (the statement noted rheumatoid arthritis is a disease of unknown etiology and it was unclear what triggered his immune system to become overactive at the start of his disease).  The examiner should then state whether it is at least as likely as not (a 50 percent or better probability) that the rheumatoid arthritis had its onset in service or is the result of a disease or injury in service.  The reasons for any opinion should also be provided.  

4. Finally, an opinion should be given by a VA examiner after the May 2011 and December 2012 research submitted by the Veteran and his representative regarding PTSD and physical health has been reviewed.  The opinion should also state that the Veteran's file has been reviewed.  

The examiner should provide an opinion on the following:  
* After reviewing the claims folders and the research regarding PTSD and physical health, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities have been caused or aggravated by service-connected PTSD.  
o If the examiner finds any disabilities have been aggravated by the service-connected PTSD, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.  

The AOJ should note that the opinion requested corresponds with Question 6 on the Disability Benefit Questionnaire (i.e., Medical opinion for aggravation of a nonservice connected condition by a service connected condition.)  

The reasons for any opinions should also be provided.  The examiner should specifically address the research provided by the Veteran and take into account his reports of symptoms and history.  

5. If any benefit remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

